      Case 1:20-cv-01301-SHR-MA Document 27 Filed 04/27/21 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 LARRY T. ZGURO,
          Plaintiff,                              No. 1:20-CV-01301
     v.
                                                  (Judge Rambo)
 THEODORE W. JOHNSON AND
 SUPERINTENDENT THOMAS
 MCGINLEY,
         Defendants.

                          MEMORANDUM OPINION

      Plaintiff Larry T. Zguro, a pre-trial detainee presently confined at Dauphin

County Prison in Harrisburg, Pennsylvania, filed an amended complaint pursuant

to 42 U.S.C. § 1983 against Defendants Commissioner Theodore W. Johnson and

Superintendent Thomas McGinley regarding his alleged incarceration beyond his

release date for a prior prison sentence. (Doc. 1.) Defendants have filed a motion

to dismiss arguing that Plaintiff’s constitutional claims are untimely. (Doc. 17

(mot.), 18 (brief).) For the following reasons, the Court will grant the motion.

I.    STATEMENT OF FACTS

      Plaintiff alleges that he was incarcerated at SCI Coal Township, Coal

Township, Pennsylvania, at all times relevant to the amended complaint. (Doc. 4

at 4.) In the amended complaint, Plaintiff alleges that he was sentenced on May

23, 2014 to one year, one month, and fifteen days to three years prison sentence,

and was given five months and five days of jail time credit by Judge Richard A.


                                          1
       Case 1:20-cv-01301-SHR-MA Document 27 Filed 04/27/21 Page 2 of 7




Lewis. (Id.) He was then incarcerated in a state prison, presumably SCI Coal

Township, and started to serve his sentence. (Id.) He was brought before the

Parole Board three times, on March 31, 2016, November 9, 2016, and April 21,

2017. (Id.) Each time he was denied parole. (Id.)

       On August 3, 2017, Plaintiff was given a parole board decision advising him

that his parole violation max date was February 28, 2017, and that his case would

be closed effective February 28, 2017. (Id.) He was not, however, released from

prison until August 3, 2017. (Id.) He alleges that he was held for five months and

five days over his max date, which constitutes unlawful imprisonment. (Id.)

       Plaintiff alleges that his Eighth Amendment right to be free from cruel and

unusual punishment has been violated, and he seeks unspecified monetary relief.

(Id. at 6-7.)

II.    STANDARD OF REVIEW

       Rule 8 of the Federal Rules of Civil Procedure provides that a pleading must

set forth a claim for relief which contains a short and plain statement of the claim

showing that the pleader is entitled to relief; the complaint must provide the

defendant with fair notice of the claim. See Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). When considering a Rule 12(b)(6) motion to dismiss, the court

must accept as true all factual allegations. See Erickson v. Pardus, 551 U.S. 89, 94

(per curiam). The issue in a motion to dismiss is whether the plaintiff should be


                                          2
      Case 1:20-cv-01301-SHR-MA Document 27 Filed 04/27/21 Page 3 of 7




entitled to offer evidence to support the claim, not whether the plaintiff will

ultimately prevail. See Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir.

2008) (the Rule 8 pleading standard “‘simply calls for enough facts to raise a

reasonable expectation that discovery will reveal evidence of’ the necessary

element.”); Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996).

      The onus is on the plaintiff to provide a well-drafted complaint that alleges

factual support for its claims. “While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations, a plaintiff's obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555 (alteration in original and internal citations

omitted). The court need not accept unsupported inferences, Cal. Pub. Employees

Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004), nor legal

conclusions cast as factual allegations, Twombly, 550 U.S. at 556. Legal

conclusions without factual support are not entitled to the assumption of truth. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of elements of a

cause of action, supported by mere conclusory statements, do not” satisfy the

requirements of Rule 8).

      Once the court winnows the conclusory allegations from those allegations

supported by fact, which it accepts as true, the court must engage in a common


                                          3
       Case 1:20-cv-01301-SHR-MA Document 27 Filed 04/27/21 Page 4 of 7




sense review of the claim to determine whether it is plausible. This is a context-

specific task, for which the court should be guided by its judicial experience. The

court must dismiss the complaint if it fails to allege enough facts “to state a claim

for relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A “claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw a reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The complaint that

shows that the pleader is entitled to relief—or put another way, facially plausible—

will survive a Rule 12(b)(6) motion. See Fed. R. Civ. P. 8(a)(2); Mayer v.

Belichick, 605 F.3d 223, 229 (3d Cir. 2010).

III.   DISCUSSION

       Defendants argue that Plaintiff’s Eighth Amendment claim brought pursuant

to 42 U.S.C. § 1983 claim is time barred.

       No specific statute of limitations applies to actions filed pursuant to § 1983.

See Pearson v. Sec’y Dep’t of Corrs., 775 F.3d 598, 602 (3d Cir. 2015). Rather,

the Supreme Court of the United States has held that the statute of limitations for

personal injury actions in the state where the cause of action arose is to be

employed. Wallace v. Kato, 549 U.S. 384, 387 (2007). See also Estate of Lagano

v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 859–60 (3d Cir. 2014). As

Pennsylvania has a two year statute of limitations for personal injury actions, the


                                            4
      Case 1:20-cv-01301-SHR-MA Document 27 Filed 04/27/21 Page 5 of 7




statute of limitations applicable to claims brought under § 1983 in Pennsylvania is

two years, subject to any state law tolling provisions which are not inconsistent

with federal law. See 42 Pa. Cons. Stat. § 5524(7) (2014); Kach v. Hose, 589 F.3d

626, 634 (3d Cir. 2009).

      The date when a § 1983 cause of action accrues is determined by federal

law. Under federal law, a civil rights action accrues and the statute of limitations

begins to run “‘when the plaintiff knew or should have known of the injury upon

which [his] action is based.’” Kach, 589 F.3d at 634 (quoted cases omitted). A

“cause of action accrues even though the full extent of the injury is not then known

or predictable. . . . Were it otherwise, the statute would begin to run only after a

plaintiff became satisfied that he had been harmed enough, placing the supposed

statute of repose in the sole hands of the party seeking relief.” Wallace, 549 U.S. at

392 (internal quotation marks and citations omitted).

      Plaintiff knew of his injury when he was advised by the parole board on

August 3, 2017, that he should have been released on February 28, 2017, thus his

cause of action accrued on or about August 3, 2017, and the statute of limitations

for filing a § 1983 action related to his continued imprisonment expired on or




                                           5
      Case 1:20-cv-01301-SHR-MA Document 27 Filed 04/27/21 Page 6 of 7




about August 3, 2019. He did not file the instant petition until July 30, 2020,

almost a year later. His claim is thus patently untimely.1

      Section 1983’s statute of limitations is subject to tolling. First, the statute is

tolled while an inmate plaintiff exhausts his administrative remedies. See Pearson,

775 F.3d at 603 (“[T]he PLRA is a statutory prohibition that tolls Pennsylvania’s

statute of limitations while a prisoner exhausts administrative remedies.”). Second,

the statute of limitations may be equitably tolled when the plaintiff has been

prevented from filing in a timely manner due to sufficiently inequitable

circumstances. See Cunningham v. M&T Bank Corp., 814 F.3d 156, 160 (3d Cir.

2016) (citing Santos ex rel. Beato v. United States, 559 F.3d 189, 197 (3d Cir.

2007)). Finally, “[t]he ‘discovery rule’ tolls the limitations period where the

injured party is unable to know that he is injured and to know what caused the

injury, despite the exercise of reasonable diligence.” Brown v. Buck, 614 F. App’x

590, 593 (3d Cir. 2015).

      Plaintiff makes no argument that tolling would apply to make his claim

timely, and the Court can discern no circumstance or fact from his amended

complaint that would toll the statute of limtiations. Even if his claim were timely,

the Court notes that it would still dismiss the complaint as Plaintiff’s sole requested

1
 Plaintiff filed various documents in reply to the motion, including a reference to
Pennsylvania’s four year statute of limitations for contracts. (See Doc. 24.) That,
however, does not apply to an action brought pursuant to § 1983.

                                           6
      Case 1:20-cv-01301-SHR-MA Document 27 Filed 04/27/21 Page 7 of 7




remedy is monetary damages, which would be barred pursuant to Heck v.

Humphrey, 512 U.S. 477, 486–87 (1994) (barring claims for monetary damage

claims unless the allegedly unconstitutional imprisonment has been, inter alia,

reversed on appeal or called into question by the issuance of a writ of habeas

corpus).

      Generally, “plaintiffs who file complaints subject to dismissal under Rule

12(b)(6) should receive leave to amend unless amendment would be inequitable or

futile.” Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). The

Court finds that amendment would be futile as Plaintiff’s claim is time barred.

IV.   CONCLUSION

      For the foregoing reasons, this Court will grant Defendants’ motion to

dismiss, and dismiss the complaint.

      An appropriate Order follows.




                                             S/Sylvia H. Rambo
                                             United States District Judge
Dated: April 27, 2021




                                         7
